Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J.), rendered March 2, 1995, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree and resisting arrest, and sentencing him, as a second felony offender, to concurrent prison terms of 41/2 to 9 years and 1 year, respectively, unanimously affirmed.
The challenged portions of the People’s summation, to the extent that the issue is preserved, were responsive to defendant’s summation (see, People v Galloway, 54 NY2d 396) and do not warrant reversal. Concur—Sullivan, J. P., Milonas, Nardelli and Williams, JJ.